DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2021 has been entered.
Accordingly, claims 1, 3-5, and 7-20 are pending. Claims 1 and 18 have been amended to narrow the scope of the claimed invention.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain on 8/25/2017. It is noted, however, that applicant has not filed a certified copy of the GB1713706.8 application as required by 37 CFR 1.55. Examiner notes that Applicant has filed a Request for USPTO to retrieve priority docs (7/1/2020). However, there is currently no indication on the record whether this attempt has been made or not.

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “the sensed value indicative of a thermal cycling period” in lines 6-7 and in lines 10-11. There is no antecedent basis for this sensed value. The preceding limitation introduces “a sensed value indicative of a thermal cycling”, but not explicitly a thermal cycling “period”. It is not clear if the “thermal cycling” sensed in the first limitation is intended to read “thermal cycling period” or if the thermal cycling period in lines 7 and 11 is intended to read “thermal cycling period” since this value is compared to a threshold period later in the claim. This interpretation is also consistent with claim as represented in Applicant’s remarks (top of page 7).
Claims 3-5 and 7-17 are rejected for the same reason by their dependence on claim 1.
Regarding claim 18, the claim recites “the sensed value indicative of the thermal cycle” in lines 9-10. There is no antecedent basis for this sensed value. The preceding limitation recites “sense a value indicative of the thermal cycles”, but not a single thermal cycle. It is not clear if “the thermal cycles” sensed in the second limitation is intended to be “a thermal cycle” (singular) or if "the thermal cycle” in line 10 is intended to read “the thermal cycles”. For the purpose of examination, Examiner will adopt the understanding that the second limitation is intended to read “sense a value indicative of a thermal cycle” since this interpretation is supported by the spec (Fig. 5, step 210).
Claims 19-20 are rejected for the same reason by their dependence on claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8, 12-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleven (US 4980673).
Regarding claim 1, Kleven teaches a method of predicting conditions favorable for icing, the method comprising: 
sensing, in a sensor, a value indicative of a thermal cycling in a component (col. 2, lns. 14-16 sensing means 18 in probe 12 senses a temperature T representative of the temperature of the sensing surface 14; col. 7, ln. 44: temperature sensing circuit 110C) having alternating heating cycles defined by a first time period and cooling cycles defined by a second time period (col. 3, lns. 15-21: each ice deposition sensing cycle includes a deposition period…followed by a heating period…); 
comparing, in a controller module, the sensed value indicative of a thermal cycling period with a threshold value of a thermal cycling period that is indicative of conditions favorable for the formation of ice for the component (col. 3, lns.3-9: “the measured time required to heat the sensing surface 14…can be simply compared to a stored conversion value which represents a predetermined time interval required to heat the sensing surface 14 between the selected temperature range in the presence of an ice deposition on the sensing surface”), wherein the threshold thermal cycling period is based on a ratio of the first time period to the second time period (Examiner notes that Applicant’s disclosure defines the term “ratio” as “reflected as at least a portion of a duty cycle for the component” ([0026]). Based on this interpretation Kleven reads on the limitation by teaching that ice deposition has a predetermined relationship with the time rate of change of the sensing surface temperature; that a rate of ice deposition is computed as a function of the first (deposition) and second (heating) time intervals; and/or that the duration of heating varies as a function of an amount of atmospheric moisture deposited on the sensing surface during the preceding deposition period. See for example: Fig. 2; col. 2, lns. 21-23; col. 2, lns. 66-67; col. 3, lns. 39-43; col. 4, lns. 40-44; and col. 9, lns. 16-18); 
determining, in the controller module, if the sensed value indicative of a thermal cycling period satisfies the threshold value of a thermal cycling period (col. 2, ln. 67 – col. 3, ln. 9: computing means 28 computes an output to readout which is representative of ice deposition, for example, by comparing the measured time to a predetermined time interval associated with the presence of ice; see also col. 8, lns. 38-41), and if so, 
indicating, by the controller module, that conditions favorable for icing are present (col. 2, ln. 67 – col. 3, ln. 1: computing means 28 provides output to a readout representative of ice deposition); and 
altering operation of a system based on the indication (col. 4, lns. 8-10: “feedback for selective de-energization by controller means of heating means 16, such that the heating period is controlled as a function of the sensor output”).  
Regarding claim 8, Kleven teaches the method of claim 1 and Kleven also teaches that indicating includes providing indication on a display (col. 2, ln. 67 – col. 3, ln. 1: computing means 28 provides output to a readout representative of ice deposition).  
Regarding claim 12, Kleven teaches the method of claim 1 and Kleven also teaches that indicating further includes providing indication to an anti-icing system (col. 4, lns. 8-10: “feedback for selective de-energization by controller means of heating means 16, such that the heating period is controlled as a function of the sensor output”).  
Regarding claim 13, Kleven teaches the method of claim 12, and Kleven also teaches that the altering includes automatically operating a de-icing system in response to the indicating (col. 4, lns. 8-10: “feedback for selective de-energization by controller means of heating means 16, such that the heating period is controlled as a function of the sensor output”).  
Regarding claim 14, Kleven teaches the method of claim 13 and Kleven also teaches that the operating prevents ice from accumulating on an aircraft surface (col. 9, lns. 14-15: second interval of time during which the ice deposition is melted).  
Regarding claim 15, Kleven teaches the method of claim 14 and Kleven also teaches that the operating further comprises modifying a predetermined cycle of operation of the de-icing system (col. 2, lns. 49-50: fixed cycle times if desired; col. 4, lns. 8-10: “feedback for selective de-energization by controller means of heating means 16, such that the heating period is controlled as a function of the sensor output”).  
Regarding claim 16, Kleven teaches the method of claim 1 and Kleven also teaches that the sensing further includes sensing, in a temperature sensor, a temperature cycling period (col. 2, lns. 14-16 sensing means 18 in probe 12 senses a temperature T representative of the temperature of the sensing surface 14; col. 7, ln. 44: temperature sensing circuit 110C; col. 9, lns. 10-15: timing means 126 provides a first timing output representative of the deposition time interval and a second timing output representative of an melting time interval).  
Regarding claim 18, Kleven teaches a system for predicting environmental conditions, the system comprising: 
a heat generating circuit (col. 2, lns. 25: self-heating temperature sensor; col. 3, lns. 37-43: heating means 16) that operates in alternating thermal cycles defined by a first period of time when the heat generating circuit generates heat while energized, and by a second period of time when the heat generating circuit does not generate heat while not energized (col. 3, lns. 15-21: each ice deposition sensing cycle includes a deposition period…followed by a heating period…); 
a sensor adapted to sense a value indicative of the thermal cycles of the heat generating circuit (col. 2, lns. 14-16 sensing means 18 in probe 12 senses a temperature T representative of the temperature of the sensing surface 14; col. 7, ln. 44: temperature sensing circuit 110C); and 
a controller module configured to compare the sensed value indicative of the thermal cycle with a threshold thermal cycle, determine if the sensed thermal cycle satisfies the threshold thermal cycle, and indicate that conditions favorable for icing exist when the sensed Serial Number: 16/035,729Examiner: Melanie Jene Patrick Filed: July 16, 2018Group Art Unit: 3662 Page 5 of 11 thermal cycle period satisfies the threshold thermal cycle, (col. 2, ln. 67 – col. 3, ln. 9: computing means 28 computes an output to readout which is representative of ice deposition, for example, by comparing the measured time to a predetermined time interval associated with the presence of ice; see also col. 8, lns. 38-41), wherein the threshold thermal cycling period is based on a ratio of the first period of time to the second period of time (Examiner notes that Applicant’s disclosure defines the term “ratio” as “reflected as at least a portion of a duty cycle for the component” ([0026]). Based on this interpretation Kleven reads on the limitation by teaching that ice deposition has a predetermined relationship with the time rate of change of the sensing surface temperature; that a rate of ice deposition is computed as a function of the first (deposition) and second (heating) time intervals; and/or that the duration of heating varies as a function of an amount of atmospheric moisture deposited on the sensing surface during the preceding deposition period. See for example: Fig. 2; col. 2, lns. 21-23; col. 2, lns. 66-67; col. 3, lns. 39-43; col. 4, lns. 40-44; and col. 9, lns. 16-18).  
Regarding claim 19, Kleven teaches the system of claim 18 wherein the heat generating circuit is a de-icing circuit (col. 9, lns. 14-15: second interval of time during which the ice deposition is melted) for an aircraft (col. 9, lns. 45-59: air vehicle/aerospace applications).  
Regarding claim 20, Kleven teaches the system of claim 18 and Kleven also teaches that the sensor is at least one of a power sensor or a temperature sensor (col. 2, lns. 14-16 sensing means 18 in probe 12 senses a temperature T representative of the temperature of the sensing surface 14; col. 7, ln. 44: temperature sensing circuit 110C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kleven (US 4980673).
Regarding claim 3, Kleven teaches the method of claim 1 and Kleven also teaches comparing an increasing thermal cycling period to threshold increasing thermal cycling period (col. 2, ln. 67 – col. 3, ln. 9: computing means 28 computes an output to readout which is representative of ice deposition, for example, by comparing the measured time to a predetermined time interval associated with the presence of ice; see also col. 8, lns. 38-41) but Kleven does not explicitly teach that determining includes determining if the sensed value is indicative of an increasing thermal cycling period that is “greater than” a threshold increasing thermal cycling period. However, Kleven does teach that the predetermined time interval is the “time required to heat the sensing surface 14 between the selected temperature range in the presence of an ice deposition on the sensing surface” (col. 3, lns. 6-9) and Kleven also teaches that heating takes substantially longer in an “iced” condition than in a “wet” or “dry” condition (col. 4, lns. 40-44). Therefore, if not inherent, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that a measured time period greater than the predetermined value would be indicative of an iced condition because since longer heating periods indicate iced conditions (Kleven Fig. 2 and col. 3, lns. 6-9).

Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kleven (US 4980673) in view of Keyhani (US 6328467 B1).
Regarding claim 4, modified Kleven teaches the method of claim 3 but Kleven, as modified, does not teach that comparing further includes “comparing a sensed value indicative of a decreasing thermal cycle period with a threshold decreasing thermal cycling period”. However, Keyhani teaches this feature (col. 2, lns. 28-58; Fig. 4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kleven by comparing the ice deposition period to a threshold deposition period as taught by Keyhani because the technique for detecting the presence of ice was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations as the results would have been predictable – namely, detecting ice based on the deposition period.
Regarding claim 5, modified Kleven teaches the method of claim 4 and Kleven, as modified, also teaches that determining includes determining whether the sensed value indicative of an increasing thermal cycle period is indicative of an increasing thermal cycle period that is greater than the threshold increasing thermal cycle period (see rejection of claim 3), and whether the sensed value indicative of a decreasing thermal cycle period is indicative of a decreasing thermal cycle period that is less than the threshold decreasing thermal cycle period (Keyhani col. 2, lns. 28-58; Fig. 4).  Keyhani teaches that the reference baseline transient response is associated with the transient response where the presence/absence of ice is to be determine (col. 2, lns. 54-57) and Keyhani also teaches that the decay period is shorter when ice is present (col. 2, lns. 31-39). Therefore, if not inherent, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that a measured time period less than than the reference value would be indicative of an iced condition because since shorter decay periods indicate iced conditions (Keyhani col. 2, lns. 31-39 and Fig. 2).
Regarding claim 7, modified Kleven teaches the method of claim 4 and Kleven, as modified, also teaches that determining further includes determining whether the sensed value indicative of a decreasing thermal cycle period is indicative of a decreasing thermal cycle period that is less than the threshold decreasing thermal cycle period (Keyhani col. 2, lns. 28-58; Fig. 4).  Keyhani teaches that the reference baseline transient response is associated with the transient response where the presence/absence of ice is to be determine (col. 2, lns. 54-57) and Keyhani also teaches that the decay period is shorter when ice is present (col. 2, lns. 31-39). Therefore, if not inherent, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that a measured time period less than the reference value would be indicative of an iced condition because since shorter decay periods indicate iced conditions (Keyhani col. 2, lns. 31-39 and Fig. 2).  

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kleven (US 4980673) in view of Sishtla et al. (US 9221548 B1).
Regarding claim 10, Kleven teaches the method of claim 1 but Kleven does not teach that indicating includes providing the altered operation of the system “in the form of a flight plan modification”. However, Sishtla teaches this limitation (Fig. 6, steps 702 and 710-712). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kleven to modify the flight plan if icing is detected as taught by Sishtla in order to reduce excess fuel consumption and improve efficiency (Sishtla col. 13, lns. 20-40). 
Regarding claim 11, Kleven teaches the method of claim 1 1 but Kleven does not teach that altering includes “modifying a flight plan”.  However, Sishtla teaches this limitation (Fig. 6, steps 702 and 712). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kleven to modify the flight plan if icing is detected as taught by Sishtla in order to reduce excess fuel consumption and improve efficiency (Sishtla col. 13, lns. 20-40). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kleven (US 4980673) in view of Sishtla et al. (US 9221548 B1).
Regarding claim 17, Kleven teaches the method of claim 1 but Kleven does not teach that the sensing further includes “sensing, in a power sensor, a power value indicative of power consumed by a heat generating circuit during a thermal cycling period”.  However, Benning teaches this limitation ([0029]: “Where the aircraft is exposed to conditions resulting in ice accretion in probe head 20 and the current draw and/or power consumption of probe head current monitor 38 exceeds the current draw and/or power consumption strut current monitor 40, icing condition monitor 46 can produce an icing condition signal indicating the presence of solid water”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the temperature sensor of Kleven with the power sensor of Benning because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention and the results would have been predictable, namely, detecting the presence of ice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNA M MOTT/Primary Examiner, Art Unit 3662